Citation Nr: 1032881	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  07-38 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for status post left 
atrial myxoma and multiple brain infarcts.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 1989.

This matter is before the Board of Veterans' Appeals (Board) from 
a June 2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California.  In May 2010, 
the Veteran testified at a travel Board hearing before the 
undersigned.  A transcript is of record and has been reviewed.   

In its June 2006 decision, the RO decided that new and material 
evidence had not been submitted and did not reopen the claim of 
entitlement to service connection for status post left atrial 
myxoma and multiple brain infarcts.  In Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was 
determined that the statutory scheme in 38 U.S.C.A. §§ 5108 and 
7104 establishes a legal duty for the Board to consider new and 
material issues regardless of the RO's actions.  The Board may 
not consider a previously and finally disallowed claim unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  As such, the Board must 
make its own determination as to whether new and material 
evidence has been presented to reopen the claim on appeal.    

Since the RO's last adjudication of the claim in a September 2008 
supplemental statement of the case, the Veteran has submitted VA 
psychiatric treatment records, a private psychiatric opinion 
dated in October 2009 and copies of service treatment records.  A 
referral to the agency of original jurisdiction (AOJ) for review 
of this evidence is not required because the service treatment 
records are already of record, and psychiatric treatment records 
are not pertinent to the issue on appeal.  See 38 C.F.R. 
§ 20.1304 (c) (2009).  During the Board hearing, the Veteran 
submitted a copy of a private medical opinion already of record 
and a waiver of her right to initial RO consideration of this 
evidence.  38 C.F.R. §§ 19.9, 20.1304(c) (2009).  

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to status post left 
atrial myxoma and multiple brain infarcts, has been raised by the 
record but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  In a September 2003 decision, the Board denied service 
connection for status post left atrial myxoma and multiple brain 
infarcts.  The Veteran did not appeal that decision.  

2.  Evidence submitted after September 2003 is not cumulative or 
redundant of the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim of 
entitlement to service connection for status post left atrial 
myxoma and multiple brain infarcts.  

3.  The preponderance of the competent and credible evidence 
supports finding that left atrial myxoma and multiple brain 
infarcts began in service.  


CONCLUSIONS OF LAW

1.  The Board's September 2003 denial of service connection for 
status post left atrial myxoma and multiple brain infarcts is 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2003).  

2.  The Veteran has submitted new and material evidence that 
warrants reopening her claim of entitlement to service connection 
for status post left atrial myxoma and multiple brain infarcts.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  

3.  Status post left atrial myxoma and multiple brain infarcts 
was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

II. New and Material Evidence

Legal Criteria

A Veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence on record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is new, 
but not material, the inquiry ends, and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  VA may then proceed to evaluate the 
merits of the claim on the basis of all evidence of record, but 
only after ensuring that the duty to assist the Veteran in 
developing the facts necessary for his claim has been satisfied.

Analysis

The Veteran's initial claim for service connection for status 
post left atrial myxoma and multiple brain infarcts was denied in 
a February 2000 rating decision.  The RO denied service 
connection because there was no evidence of the disorder in 
service and no evidence establishing a relationship between the 
disorder and service.  The Veteran appealed that decision, and in 
September 2003 the Board denied service connection.  In 
determining that the preponderance of the evidence was against 
the claim, the Board weighed an August 2001 positive opinion by a 
private physician and a May 2002 negative VA opinion, finding the 
VA opinion was more probative.  The Veteran did not appeal this 
decision, and it became final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2003).    

In August 2005, the Veteran filed a claim to reopen.  In a June 
2006 rating decision, the RO did not reopen the claim because new 
and material evidence had not been submitted.  The Veteran's 
appeal of that decision is properly before the Board.  

The evidence of record at the time of the September 2003 Board 
decision included service treatment records, private treatment 
records and the Veteran's statements.  The evidence contained an 
April 1997 diagnosis of a left atrial myxoma and thromboembolic 
episodes accounting for multiple brain infarcts.  The Veteran 
underwent surgery for the resection of the myxoma in April 1997.  
In a May 2000 nexus statement, Dr. Samtoy stated that the tumor 
could have been growing in the left atrium for at least 10 to 15 
years; he opined that the tumor was already present in the early 
1980s.  In August 2001, he stated that the myxoma was already 
manifesting itself in service.  In a VA opinion dated in May 
2002, a VA physician found no evidence of an atrial myxoma in 
service.  The Board found this opinion more probative when 
denying service connection.     

Evidence submitted after the September 2003 Board decision 
included VA medical center (VAMC) treatment records, the report 
of a July 2008 VA examination and opinion, the Veteran's 
statements, and additional private medical records, which include 
nexus statements by Dr. Samtoy dated in August 2005 and February 
2007, a nexus opinion by Dr. Braheny dated in March 2008, and a 
nexus opinion by Dr. Bodkin dated in April 2008.  

Since the additions to the record contain five additional 
opinions regarding the relationship of the Veteran's status post 
left atrial myxoma with multiple brain infarcts to service, the 
Board finds it to be new and material.  38 C.F.R. § 3.156(a).  In 
short, this evidence addresses the central unestablished fact 
necessary to substantiate the Veteran's claim: whether the 
Veteran's current disorder was incurred in or as a result of 
service.  Accordingly, the Veteran's request to reopen the claim 
for service connection for status post left atrial myxoma and 
multiple brain infarcts is granted.  

III. Service Connection

Legal Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  
38 C.F.R. § 3.303(d).  Certain diseases, such as cardiovascular-
renal disease and brain hemorrhage, if manifest to a degree of 10 
percent within one year after separation from active duty, may be 
presumed to have been incurred in service.  38 C.F.R. §§ 3.307, 
3.309.

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

Analysis

The Veteran asserts that her left atrial myxoma was present in 
service and that she had various symptoms attributable to the 
myxoma while in service.  Based on the medical evidence of 
record, service connection for status post left atrial myxoma and 
multiple brain infarcts is warranted.  

First, the medical evidence shows that the Veteran currently has 
the claimed disability.  In April 1997, she was diagnosed with a 
left atrial mass and brain infarcts.  She underwent surgery for 
removal of the atrial mass at that time.  A July 2008 VA 
examination report provides a diagnosis of embolic stroke 
secondary to left atrial myxoma and status post excision of left 
atrial myxoma.  Accordingly, the Board finds that the Veteran has 
a current diagnosis of the claimed disorder.  

The Veteran's service treatment records do not contain a 
diagnosis of or treatment for a left atrial myxoma or brain 
infarcts.  However, the Veteran sought treatment for several 
medical issues she believes are related to the tumor.  She 
complained of blurred vision in March 1988 and had pneumonia in 
April 1989.  She had frequent bouts of headaches, blurry vision, 
and a nonproductive cough after the pneumonia.  Because of these 
symptoms, an echocardiogram was performed in December 1989.  The 
left atrial and aortic root dimensions were within normal limits.  
The interpreting physician stated that the mitral valve recording 
was of poor quality.  Some superior displacement of the mitral 
valve seemed present, but it did not meet the criteria to 
establish the diagnosis of mitral valve prolapse.   

With respect to the issue of whether the evidence of record 
establishes an etiological link between the Veteran's current 
disorder to service, the record contains conflicting medical 
opinions.  In support of her claim, the Veteran submitted several 
nexus statements by three private physicians.    

Dr. Samtoy, the cardiologist who performed the excision in 1997, 
stated in a May 2000 letter that atrial myxomas grow slowly and 
could have been growing in the Veteran's left atrium for at least 
ten to fifteen years.  He opined that the tumor was already 
present in the early 1980s.  In an August 2001 letter, the 
physician stated that a myxoma, a slow growing tumor, is usually 
discovered on ultrasound when it reaches significant size.  He 
reviewed the Veteran's medical records, including service 
treatment records.  He noted that the unexplained pneumonia and 
other symptoms in service, including blurry vision, headache, and 
persistent cough, along with symptoms found in post service 
private treatment records, including fatigue, myalgias, and right 
arm numbness, could have been due to an early myxoma.  He opined 
that the Veteran's myxoma was already manifesting itself while on 
active duty.  

Dr. Samtoy submitted another letter in February 2007.  In it, he 
opined that it is more likely than not that the Veteran's left 
atrial myxoma and residuals of multiple brain infarcts is related 
to military duty.  Again, he stated that the tumor was present in 
service and that many of the medical issues the Veteran sought 
treatment for in service were due to the myxoma.  He believes 
that the Veteran's recurring complaints of blurry vision and 
headaches dating back to January 1988 were manifestations of 
small emboli from the left atrial myxoma.  He stated that most 
myxoma cases are discovered on echocardiogram after significant 
growth and that it is a slow growing tumor with subtle, 
unexplained manifestations due to its effect of multiple organ 
systems.  

The Board notes that Dr. Samtoy did not have the report of an 
echocardiogram performed in December 1989, shortly after the 
Veteran's separation from service, when rendering his opinions.  
However, the physician reviewed the service and post service 
treatment records in the Veteran's claims file before formulating 
his opinions.  Also, he is the Veteran's treating cardiologist 
and based his opinions on his first hand knowledge of the 
Veteran's medical history.  As a cardiologist, he relied on 
medical principles in forming his opinion and providing a 
rationale.  The Board finds his opinions highly probative.   

Dr. Braheny, a private neurologist, provided an opinion in March 
2008.  She reviewed the Veteran's service and post service 
treatment records and concluded that her recurring complaints of 
blurry vision and headaches in service were a typical 
manifestation of small emboli from the left atrial myxoma.  
Private medical records show the Veteran has received treatment 
from Dr. Braheny.  The physician based her opinion on a review of 
the medical evidence, firsthand knowledge of the Veteran's 
medical history, and her own expertise in neurology.  
Accordingly, the Board finds the opinion probative.  

In April 2008, Dr. Bodkin, an oncologist, also provided an 
opinion after reviewing the Veteran's medical records.  He stated 
that the Veteran's recurrent complaints of abnormalities of 
vision and headaches dating back to January 1988 are indicative 
of embolic phenomenon from the left atrial myxoma.  He opined 
that it is well within the realm of possibility and likely a 
probability that the Veteran's atrial myxoma existed during her 
military service.  The Board also finds this opinion probative, 
as it was based on a thorough review of the Veteran's medical 
records.     

In contrast, VA examiners in May 2002 and July 2008 provided 
negative opinions.  In May 2002, a VA physician provided an 
opinion after a review of the claims file.  He noted that it was 
not clear whether the chronic headaches and blurry vision in 
service were related to thromboembolic events.  However, he 
believed it unlikely that the Veteran presented with 
thromboembolic events in 1989 and was asymptomatic until 1997, 
eight to nine years later.  Based on the echocardiogram in 
December 1989, he stated that it did not appear that the Veteran 
had an atrial myxoma at that time.  However, he noted the 
possibility that the atrial myxoma was missed on the initial 
reading of the echocardiogram.  Based on the fact that the 
Veteran did not have an atrial myxoma that was evident in 1989, 
he opined that it did not exist in 1989 or before then.  He noted 
that the Veteran had a workup in 1989 for mitral valve prolapsed, 
suggesting that physicians at that time considered the 
possibility of cardiac origins of palpitations and/or anxiety.  

In July 2008, a VA physician examined the Veteran and reviewed 
the claims file.  She opined that the Veteran's left atrial 
myxoma was not the result of her active service.  The rationale 
was that the December 1989 echocardiogram indicated that left 
atrial myxoma was not present at that time.  The Board finds the 
VA nexus opinions to be probative because the examiners provided 
a clear rationale, albeit a brief one in the case of the July 
2008 examiner, for their opinions.  Also, their opinions were 
based on a review of the claims file and the medical evidence of 
record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board acknowledges the conflicting medical evidence of record 
as to the etiology of the Veteran's left atrial myxoma and 
multiple brain infarcts.  The Board finds no reason to accord 
more weight to the two negative opinions over the three positive 
opinions of record.  Thus, the record contains at least an 
approximate balance of positive and negative evidence regarding 
the issue of whether the Veteran's left atrial myxoma is related 
to active military service.  As such, the Board resolves any 
reasonable doubt in favor of the Veteran and finds that 
entitlement to service connection is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  


ORDER

New and material evidence having been submitted, the issue of 
entitlement to service connection for status post left atrial 
myxoma and multiple brain infarcts is reopened, and service 
connection is granted.  





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


